                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENVILLE DIVISION

Eugene M. Weddington,                        )
                                             )
                      Plaintiff,             )
                                             )       Civil Action No. 8:18-1630-TMC
                                             )
       v.                                    )                     ORDER
                                             )
Brinker International, Inc.,                 )
D/b/a Chili’s Grill and Bar,                 )
                                             )
                      Defendant.             )
                                             )

       Plaintiff filed this action alleging claims pursuant to the Americans with Disabilities Act

(“ADA”). (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02,

D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before the court is

the magistrate judge’s Report and Recommendation (“Report”), recommending that Defendant’s

motion to dismiss and compel arbitration (ECF No. 6) be granted and this action dismissed.

(ECF No. 31 at 3). Neither party has filed any objections to the Report, and the time to do so has

now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).
      After a thorough review of the Report and the record in this case, the court adopts the

magistrate judge's Report (ECF No. 31) and incorporates it herein. Accordingly, the court

GRANTS Defendant’s motion to compel arbitration (ECF No. 6), and DISMISSES this action.

      IT IS SO ORDERED.

                                                        s/Timothy M. Cain
                                                        United States District Judge

March 22, 2019
Anderson, South Carolina
